DETAILED ACTION
This action is in response to communication filed on 5/2/2022.
 	Claims 1-20 are pending.
Claims 1, 19 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/2/2022, with respect to the rejection(s) of claim(s) 1, 19 and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maes et al (US 2016/0239595) in view of Ennis et al. (US 2019/0140895) in view of Karam et al. (US 2016/0142243).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (US 2016/0239595) in view of Ennis et al. (US 2019/0140895) in view of Karam et al. (US 2016/0142243).

Regarding claim 1, Maes discloses a method comprising: 
receiving, with one or more processors, an intent identifying one or more declarative requirements for a desired service, wherein the one or more declarative requirements comprises an indication of a network topology (see Maes; [0018]; the present systems and methods, among other aspects, describe modeling blueprints as topologies, and how to derive an instantiated service from a topology-modeled blueprint. The example blueprint (100) of FIG. 1 may comprise the objects (102-1, 102-2, 102-3, 102-4, 102-5, 102-6, 102-7, 102-8, 102-9, 102-10, 102-11, 102-12) described above depicted in a hierarchical relationship. The root object (102-1) of FIG. 1 may represent an overall service that the blueprint (100) defines); 
selecting, with the one or more processors, for a network device of a plurality of networking devices, a role to implement the network topology (see Maes; [0096]; any of the monitoring policies used in event handling and processing, or remediation may define what devices or portions of the cloud service are to be monitored or remediated, how to execute such monitoring and remediation, to whom or what devices to delegate the roles of monitoring and remediation, or a combination thereof); 
invoking, with the one or more processors, the selected program function to generate one or more device requirements for the network device (see Maes; [0097]; A policy provisioning engine (502) may be a stand alone device or incorporated into a device of FIG. 2A such as, for example, the resource offering manager (308). The policy provisioning engine (502) may obtain a number of provisioning policies from a resource provider called resource provider policies (PR) (308-1), a number of provisioning policies as defined by a user, a number of policies as defined by the topology designer (301), or combinations thereof).
However, the prior art does not explicitly disclose outputting, with the one or more processors, the one or more device requirements, wherein the network device is configured to translate the one or more device requirements into a set of native instructions for the network device.
Ennis in the field of the same endeavor discloses techniques for providing an API gateway for network policy and configuration management with public cloud.  In particular Ennis teaches the following:
outputting, with the one or more processors, the one or more device requirements, wherein the network device is configured to translate the one or more device requirements into a set of native instructions for the network device (see Ennis; [0248]; At 1704, processing the extended public cloud API request and translating the extended public cloud API request into a native public cloud API request is performed. For example, the processing of the extended public cloud API request can include analyzing contents of the extended public cloud API request and triggering actions to be performed (e.g., on other systems), such as similarly described above).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively to modify the prior art with the teaching of Ennis in order to incorporate techniques for providing an API gateway for network policy and configuration management with public cloud.  One would have been motivated because cloud computing solutions provide users and enterprises with various capabilities to process and store their data in third-party data centers (see Ennis; [0002]).
However, the prior art does not explicitly disclose selecting, with the one or more processors, based on the network topology and the selected roles of the network device, a program function from a plurality of program functions that is configured to generate one or more device requirement to configure the network device.
Karam in the field of the same endeavor discloses techniques for configuring a network.  In particular, Karam teaches:
selecting, with the one or more processors, based on the network topology and the selected roles of the network device, a program function from a plurality of program functions that is configured to generate one or more device requirement to configure the network device (see Karam; [0039]; the set of requirements to establish the L3 Clos network configuration described previously is received at the application agent and the application agent analyzes the received requirements and determines and identifies devices that will be utilized to implement the desired network configuration of the received network requirements. The example L3 Clos network requirements specify the number of spine network switch devices to be 16 and the number of leaf network switch devices to be 128. In total, the application agent will determine and identify 144 devices that will need to be configured to implement the desired Clos network. For each of the devices that are to be utilized, the application agent determines the individual device requirements in implementing the desired Clos network).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effective filed to modify the prior art with the teaching of Karam in order to incorporate for configuring a network using a set of requirements for an L3 Clos network.  One would have been motivated because when new devices and solutions are added, removed or modified, modification of the entire integration and configuration may need to be performed again. Manually monitoring this type of network also adds to the complexity and inefficiencies. Therefore, there exists a need for a generalized configuration, management, and monitoring solution for network devices and solutions (see Karam; [0001]).

Regarding claim 2, Maes-Ennis-Karam discloses the method of claim 1, wherein selecting the role is based on the one or more declarative requirements (see Maes; [0077]; the policies (303) define the access control and usage control of the APIs of the topology-based management broker (200). Further, policies (303) define the access control and usage control of the APIs used to manage or use the instantiated services).

Regarding claim 3, Maes-Ennis-Karam discloses the method of claim 1, wherein the one or more declarative requirements further comprises an indication of a number of network devices, the method comprising selecting the plurality of the networking devices to correspond to the number of network devices indicated by the one or more declarative requirements (see Maes; [0046]; the policies may represent a number of rules or sets of rules that are applicable to the provisioning, deploying, monitoring, enforcement, and remediation tasks associated with a number of computing devices within a cloud service environment).

Regarding claim 4, Maes-Ennis-Karam discloses the method of claim 1, wherein the one or more declarative requirements further comprises an IP address pool and wherein invoking the selected program function to generate the one or more device requirements comprises generating the one or more device requirements to indicate an IP address within the IP address pool (see Maes; [0121]; these properties include any details of any instantiated service (312) that is created or updated via the topology-based management broker (200), and may include, for example, the internet protocol (IP) address of the nodes, and characteristics and computing parameters of the nodes, among many other properties).

Regarding claim 7, Maes-Ennis-Karam discloses the method of claim 1, wherein selecting the program function comprises: 
selecting a subset of program functions from the plurality of program functions based on the network topology see Maes; [0064]; The subsystem depicted in FIG. 2A of the overall topology-based management broker (200) comprises a subsystem capable of provisioning, deploying, monitoring, enforcing policies within a cloud service, and remediating incidents within the cloud service); and 
selecting the program function from the subset of program functions based on the selected role (see Maes; [0064]; these tasks are all performed with the use of topologies with LCMAs and policies, whether the topologies are any executable topology that can be transformed into an execution plan. In one example, the topologies are blueprint or architecture derived. Thus, the present systems and associated methods also support all the use cases that CSA 3.2 supports).

Regarding claim 8, Maes-Ennis-Karam discloses the method of claim 7, 
wherein the network topology comprises at least a first role and a second role (see Maes; [0064]; The subsystem depicted in FIG. 2A of the overall topology-based management broker (200) comprises a subsystem capable of provisioning, deploying, monitoring, enforcing policies within a cloud service, and remediating incidents within the cloud service); and 
wherein a first program function of the subset of program functions is associated with the first role and a second program function of the subset of program functions is associated with the second role (see Maes; [0064]; these tasks are all performed with the use of topologies with LCMAs and policies, whether the topologies are any executable topology that can be transformed into an execution plan. In one example, the topologies are blueprint or architecture derived. Thus, the present systems and associated methods also support all the use cases that CSA 3.2 supports).

Regarding claim 11, Maes-Ennis-Karam discloses the method of claim 1, wherein the desired service includes a network service (see Maes; [0079]; Provisioning policies may also include definitions of characteristics such as, for example, a geographical or deployment type location such as a network zone with or without access to an internet or behind or not behind a firewall, among other geographical or deployment type provisioning policies).

Regarding claim 12, Maes-Ennis-Karam discloses the method of claim 1, wherein the plurality of networking devices includes a plurality of nodes of the network topology (see Maes; [0031]; in the topologies, elements in each layer are defined as nodes. Nodes may be defined by a data model that defines what the nodes are and how to manage them, or using metadata that decorates the nodes in the topology or is associated or referred to by a metadata document).

Regarding claim 13, Maes-Ennis-Karam discloses the method of claim 1, wherein the plurality of networking devices includes a network switch device (see Maes; [0042]; Nodes may include switches).

Regarding claim 14, Maes-Ennis-Karam discloses the method of claim 1, wherein the network topology is utilized to provide the desired service (see Maes; [0079]; Provisioning policies may also include definitions of characteristics such as, for example, a geographical or deployment type location such as a network zone with or without access to an internet or behind or not behind a firewall, among other geographical or deployment type provisioning policies).

Regarding claim 15, Maes-Ennis-Karam discloses the method of claim 1, wherein the desired service is able to be rendered using at least one of a plurality of different network topologies (see Maes; [0097]; different policies play different roles at different times within the lifecycle of a topology. Further, the different policies may be executed at different times of the lifecycle of the cloud service and throughout the flows of the topology-based management broker (200)).

Regarding claim 17, Maes-Ennis-Karam discloses the method of claim 1, wherein the one or more declarative requirements indicates a reference architecture, wherein the reference architecture identifies the network topology, the method further comprising selecting, with the one or more processors, a verification model program function based on the reference architecture and invoking, with the one or more processors, the verification model program function (see Maes; [0089]; Monitoring policies also include monitoring policies regarding compliance. Examples of monitoring policies regarding compliance include, determinations as to whether the nodes or group of nodes are running an appropriate version of an operating system, determining whether the most recent patch associated with the release of a software program running on the nodes has been installed, determining if an installed patch is a correct patch, checking that a code or artifacts that have been used to provision the node and cloud service have been appropriately checked and vetted for any weakness or problem, if governance and access control to the node and cloud service or the node and cloud service management is appropriate, and if settings of a provisioned system match provisioning, security, or other compliance requirements such as correct logging levels, correct setup for access controls, and correct setup for passwords, among other compliance-related monitoring policies).

Regarding claim 18, Maes-Ennis-Karam discloses the method of claim 17, wherein selecting the verification model program function is further based on the selected role of the network device (see Maes; [0129]; the remediation engine (317) executes, via a processor, logic to correct the incidents reported by the event handler (316) and/or ITSM system (316-1). Remedies issued by the remediation engine (317) may include, for example, allocation of additional computing resources, allocation of different computing resources, and reallocation of computing resources from one geographical area to another, among many other remediation actions)

Regarding claim(s) 19 and 20, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 19 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.

Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (US 2016/0239595) in view of Ennis et al. (US 2019/0140895) in view of Karam et al. (US 2016/0142243) in view of Yang et al. (US 2014/0258485).

Regarding claim 5, Maes-Ennis-Karam discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the one or more declarative requirements comprises an indication of a protocol to be utilized to provide the desired service.
	Yang in the field of the same endeavor discloses techniques for efficient handling of multi-destination traffic in an IP fabric using fixed topology distribution trees.  In particular, Yang teaches the following:
wherein the one or more declarative requirements comprises an indication of a protocol to be utilized to provide the desired service (see Yang; [0022]; The spine nodes are able to derive multicast states based on group interests either advertised by Border Gateway Protocol ("BGP") or queried through Locator/Identifier Separation Protocol ("LISP"). For ease of explanation, it will be assumed herein that BGP, as opposed to LISP, is used).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Yang in order to incorporate techniques for efficient handling of multi-destination traffic in an IP fabric using fixed topology distribution trees.  One would have been motivated because a fixed topology distribution tree as described herein is made possible by taking advantage of the Vinci-specific Clos network topology. A new IS-IS Fixed Topology Distribution Tree Root Type-Length-Value ("TLV") is introduced and employed to allow a spine node to announce the availability of a fixed topology distribution tree rooted at the node (see Yang; [0019]). 

Regarding claim 6, Maes-Ennis-Karam-Yang discloses the method of claim 5, wherein the protocol comprises a Border Gateway Protocol (BGP) (see Yang; [0022]; The spine nodes are able to derive multicast states based on group interests either advertised by Border Gateway Protocol ("BGP") or queried through Locator/Identifier Separation Protocol ("LISP"). For ease of explanation, it will be assumed herein that BGP, as opposed to LISP, is used).

Regarding claim 9, Maes-Ennis-Karam-Yang discloses the method of claim 8, 
wherein the network topology comprises a Clos network (see Yang; [0019]; A fixed topology distribution tree as described herein is made possible by taking advantage of the Vinci-specific Clos network topology); 
wherein the first role comprises a spine (see Yang; [0014]; , the network 10 includes three spine routers, or nodes, spine1, spine2, and spine3, and three leaf routers, or nodes, leaf1, leaf2, and leaf3); and 
wherein the second role comprises a leaf (see Yang; [0014]; , the network 10 includes three spine routers, or nodes, spine1, spine2, and spine3, and three leaf routers, or nodes, leaf1, leaf2, and leaf3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (US 2016/0239595) in view of Ennis et al. (US 2019/0140895) in view of Karam et al. (US 2016/0142243) in view of Yang et al. (US 2014/0258485) in view of Mattson et al. (US 2015/0381515).

Regarding claim 10, Maes-Ennis-Karam-Yang discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 8, wherein the network topology comprises an access aggregation network; wherein the first role comprises an aggregation node; and wherein the second role comprises an aggregation node or a core node.
	Mattson in the field of the same endeavor discloses techniques for applying network services to subscriber data traffic traversing computer networks.  In particular, Mattson teaches the following:
wherein the network topology comprises an access aggregation network (see Mattson; [0079]; FIB configuration module 176 programs forwarding information to data planes of aggregation nodes or access nodes of the path computation domain); 
wherein the first role comprises an aggregation node (see Mattson; [0081]; Policer configuration module 178 may be invoked by path computation module 186 to request a policer be installed on a particular aggregation node or access node for a particular LSP ingress); and 
wherein the second role comprises an aggregation node or a core node (see Mattson; [0081]; Policer configuration module 178 may receive policer configuration requests according to CCP. A CCP policer configuration request message may specify an event type (add, change, or delete); a node identifier; an LSP identifier; and, for each class of service, a list of policer information including CoS value, maximum bandwidth, burst, and drop/remark. FIB configuration module 176 configures the policers in accordance with the policer configuration requests).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Mattson in order to incorporate techniques for applying network services to subscriber data traffic traversing computer networks.  One would have been motivated because deploying services and responding to network events that impact such services may be expensive and time consuming. In the event of a network event, such as a link or device failure, services may need to be manually re-provisioned by determining whether an alternative set of network resources are available. As such, manual provisioning of services may result in higher operational costs because existing techniques often require time-consuming evaluation of multiple resources and the respective capabilities of such resources (see Mattson; [0002-0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (US 2016/0239595) in view of Ennis et al. (US 2019/0140895) in view of Karam et al. (US 2016/0142243) in view of Pani (US 2015/0124629).

Regarding claim 16, Maes-Ennis-Karam discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the network topology identifies an L3 Clos network architecture.
	Pani in the field of the same endeavor discloses techniques for determining the inter-connectivity between various nodes in a dense data network.  In particular, Pani teaches the following:
wherein the network topology identifies an L3 Clos network architecture (see Pani; [0027]; a CLOS network, spine switches 302 can be Layer 3 switches connected to leaf switches 304A, 304B, 304C, . . . , 304D (collectively "304") in infra network 301). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Pani in order to incorporate techniques for determining the inter-connectivity between various nodes in a dense data network.  One would have been motivated because determining the interconnectivity between various nodes in a data network is an integral part in successfully troubleshooting and managing the traffic flow in the network. Attempts to accurately explore the detailed interconnectivity in dense CLOS or folded-CLOS topologies, have proven inadequate. Further, with a Virtual Extensible Local Area Network (VXLAN), the data traffic is embedded within the VXLAN encapsulation and thus traditional tools fail to explore the connection at the VXLAN infrastructure layer (see Pani; [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-20 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451